Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 to 3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesner (US Patent No. 8047226) in view of Denike (US Patent No. 7264017). 
Kesner teaches an airflow control system (Figure 1, page 3 lines 22 to 34) comprising: a valve (108) including a valve disk (understood to be disk of valve 108 depicted in Figure 1) rotatable within a flow control duct (102, column 3 lines 35 to 40); a valve actuator (116) connected to the valve disk (understood to be disk of valve 108 depicted in Figure 1), wherein the valve actuator (114) is operable to adjust a position the valve disk (column 3 lines 40 to 45); a pneumatic controller (Figure 1, 114) configured to regulate a pressure within the flow control duct downstream of the valve disk (column 4 lines 24 to 57: According to an embodiment, the valve element 132 is configured to transition between a closed position and an open position, based on whether the air pressure of the airflow is below a first threshold value or above a second threshold value; column 4 line 58 to column 5 line 4: In accordance with another embodiment, the first line 124 may also be in flow communication with a fifth line 140. The fifth line 140 may be a duct, a pipe, or other component capable of diverting a portion of airflow from the first line 124 and may be adapted to receive air from the pressure relief valve 114 via the fourth line 138, while the valve element 132 is in the closed position and, as alluded to above, delivers the air to the actuator 116, in an embodiment. In another embodiment, the fifth line 140 may also be adapted to direct air from the reference pressure regulator 112 to the actuator 116. The actuator 116 may include a piston 142 that responds to air pressure from the air received from the fifth line 140 to move and to thereby supply torque to the valve 108 in a desired direction and at a desired rate), wherein the pneumatic controller (Figure 1, 114) is operable to adjust the position of the valve disk when the pressure within the flow control duct downstream of the valve disk exceeds a regulation pressure set point (column 4 lines 24 to 57: If the air pressure is above the second threshold value, the valve element 132 may transition to the open position. In such case, the air may flow to a fourth line 138 toward the actuator 116), a torque motor (110) fluidly connected to the valve actuator (116) and a digital controller operably coupled to the torque motor (column 3 line 65 to column 4 line 
    PNG
    media_image1.png
    466
    638
    media_image1.png
    Greyscale
4).
[AltContent: textbox (Kesner: Figure 1)]
However, Kesner does not expressly teach wherein the digital controller is configured to regulate the pressure within the flow control duct downstream of the valve disk independently from the pneumatic controller.
Denike teaches wherein the digital controller is configured (column 4 line 47 to 58: More specifically, the electromechanical actuator 206 is adapted to receive valve position command signals that are representative of a commanded valve position from, for example, a non-illustrated controller) to regulate the pressure within the flow control duct downstream of the valve disk independently from the pneumatic controller (208, pneumatic actuator; column 8 line 64 to column 9 line 6: The regulator valve described herein includes dual actuators that operate according to different principles to position a valve element to either an open or a closed position. One of the actuators implements a pressure relief function that will move the valve to the open position, to thereby relieve fluid pressure, regardless of whether the other actuator is being commanded to move the valve to the closed position. The regulator valve is configured similar to current valves used in many environmental control systems, and may thus be readily installed into existing systems) to provide a dual-actuator valve for an environmental control system that functions to maintain the structural integrity of the system distribution ducts in the unlikely [AltContent: textbox (Denike: Figure 2)]event of an unexpected airflow rate increase (column 2 lines 6 to 10).

    PNG
    media_image2.png
    536
    578
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the digital controller is configured to regulate the pressure within the flow control duct downstream of the valve disk independently from the pneumatic controller in view of the teachings of  to provide a Denike dual-actuator valve for an environmental control system that functions to maintain the structural integrity of the system distribution ducts in the unlikely event of an unexpected airflow rate increase.
	Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the digital controller is configured to trim the pressure within the flow control duct relative to the regulation pressure set point.
	Denike further teaches wherein the digital controller (column 4 line 47 to 58: a non-illustrated controller) is configured to trim the pressure within the flow control duct (212) relative to the regulation pressure set point (column 7 lines 34 to 45: During system operation, the regulator valve 114 is operated either electrically, via the electromechanical actuator 206, or pneumatically, via the pneumatic actuator 208. In addition, as was previously noted, the regulator valve 114 can, if so desired, be operated manually. In most instances, the regulator valve 114 is operated electrically via the electromechanical actuator 206 responding to valve position command signals supplied from, for example, a non-illustrated control circuit. The regulator valve 114 is operated pneumatically via the pneumatic actuator 208 if pressure upstream of the valve element 204 reaches the predetermined relief pressure) to thereby relieve fluid pressure, regardless of whether the other actuator is being commanded to move the valve to the closed position (column 8 line 64 to column 9 line 11).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the digital controller is configured to trim the pressure within the flow control duct relative to the regulation pressure set point in view of the further teachings of Denike to thereby relieve fluid pressure, regardless of whether the other actuator is being commanded to move the valve to the closed position.
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the valve actuator (Kesner: 116) includes a piston (Kesner: 142) and translation of the piston (Kesner: 142) rotates the valve disk (Kesner: disk of 108 depicted in Figure 1; column 5 lines 1 to 4: The actuator 116 may include a piston 142 that responds to air pressure from the air received from the fifth line 140 to move and to thereby supply torque to the valve 108 in a desired direction and at a desired rate).
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the airflow control system (Kesner: 100) is on an aircraft (Kesner: column 3 lines 22 to 34).
Regarding claim 10, as applied to claim 9, the combined teachings teach the invention as described above and further teach wherein the airflow control system (Kesner: 100) is part of a bleed air system of the aircraft (Kesner - column 1 lines 34 to 43: Many gas turbine engines, such as the above-described turbofan gas turbine engine, selectively bleed air from the compressor section for the operation of aircraft systems that may be at least partially pneumatically operated. The bleed air may be diverted to a starter control system that may include pneumatically-operated components, such as a pressure relief valve. The pressure relief valve may be used to control an amount of air that is present within the starter control system.; column 3 lines 22 to 34: FIG. 1 is a simplified schematic of a pneumatic control valve system 100, according to an embodiment. The system 100 is configured to control airflow through a main duct 102 that connects a compressed air source 104 and a component 106 and may more accurately control the rate of airflow through the system 100, and ultimately, through the main duct 102, as compared to conventional pneumatic control systems. In an embodiment, the compressed air source may be an auxiliary power unit, a compressor stage of a gas turbine engine, or a gas turbine ground power cart. The component 106 may be an air turbine starter, an environment control system, or any other pneumatically-operated engine component of an aircraft system).
Claims 4 to 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesner (US Patent No. 8047226) in view of Denike (US Patent No. 7264017) as applied to claim 1 in further view of Goodman (US Patent No. 4735056).
Regarding claim 4, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the pneumatic controller includes a lever and a second valve, wherein the lever is rotatable to adjust a position of the second valve in response to the pressure within the flow control duct downstream of the valve.
Goodman teaches wherein the pneumatic controller (75 or 220) includes a lever (225) and a second valve (125), wherein the lever (225) is rotatable (column 3 lines 29 to 30) to adjust a position of the second valve (125) in response to the pressure within the flow control duct (40) downstream of the valve (55, pressure-regulating valve, column 3 line 57 to column 4 lines 37) for regulating compressor bleed airflow from a gas turbine engine or engines to multiple air cycle refrigeration systems in an aircraft cabin air cycle, air conditioning system (column 1 lines 28 to 33).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the pneumatic controller includes a lever and a second valve, wherein the lever is rotatable to adjust a position of the second valve in response to the pressure within the flow control duct downstream of the valve in view of the teachings of Goodman for regulating compressor bleed airflow from a gas turbine engine or engines to multiple air cycle refrigeration systems in an aircraft cabin air cycle, air conditioning system.
Regarding claim 5, as applied to claim 4, the combined teachings teach the invention as described above but do not expressly teach wherein when the pressure within the flow control duct downstream of the valve disk is less than the regulation pressure set point, the second valve is closed.
Goodman further teaches wherein when the pressure within the flow control duct (40) downstream of the valve disk (55) is less than the regulation pressure set point (Figure 3), the second valve (125) is closed (column 3 line 57 to column 4 lines 37: Similarly, again assuming the position of ball element 210 in selector valve 205 is as illustrated, a decrease in ram air temperature causes closure 160 to reduce the effective opening of vent aperture 155, thereby raising the pressure within branch line 130 on diaphragm 240. This increases the downward force on the right end of closure 225 from steady state conditions, thereby causing a clockwise rotation of closure 225 to increase the opening of vent aperture 125 thereby lowering the pressure within main servo conduit 110. This decreased pressure is applied to diaphragm 95 whereby the pressure on piston 90 overcomes that on the diaphragm, causing movement of the piston and diaphragm to the right, thereby closing regulator valve 55 to decrease the flow of air to air cycle machine 20 through line 40; understood that counterclockwise rotation of 225 would open 55 and increase pressure; Figure 3) for regulating compressor bleed airflow from a gas turbine engine or engines to multiple air cycle refrigeration systems in an aircraft cabin air cycle, air 
    PNG
    media_image3.png
    653
    1017
    media_image3.png
    Greyscale
conditioning system (column 1 lines 28 to 33).
[AltContent: textbox (Goodman: Figure 2)]
[AltContent: textbox (Goodman: Figure 1)]
    PNG
    media_image4.png
    328
    427
    media_image4.png
    Greyscale
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein when the pressure within the flow control duct downstream of the valve disk is less than the regulation pressure set point, the second valve is closed in view of the further teachings of Goodman for regulating compressor bleed airflow from a gas turbine engine or engines to multiple air cycle refrigeration systems in an aircraft cabin air cycle, air conditioning system.
Regarding claim 6, as applied to claim 4, the combined teachings teach the invention as described above but do not expressly teach wherein when the pressure within the flow control duct downstream of the valve disk is greater than the regulation pressure set point, the second valve is open.
Goodman further teaches wherein when the pressure within the flow control duct (40) downstream of the valve disk (55) is greater than the regulation pressure set point (Figure 3), the second valve (125) is open (column 3 line 57 to column 4 lines 37: Similarly, again assuming the position of ball element 210 in selector valve 205 is as illustrated, a decrease in ram air temperature causes closure 160 to reduce the effective opening of vent aperture 155, thereby raising the pressure within branch line 130 on diaphragm 240. This increases the downward force on the right end of closure 225 from steady state conditions, thereby causing a clockwise rotation of closure 225 to increase the opening of vent aperture 125 thereby lowering the pressure within main servo conduit 110. This decreased pressure is applied to diaphragm 95 whereby the pressure on piston 90 overcomes that on the diaphragm, causing movement of the piston and diaphragm to the right, thereby closing regulator valve 55 to decrease the flow of air to air cycle machine 20 through line 40; understood that clockwise rotation of 225 would close 55 and decrease pressure; Figure 3) for regulating compressor bleed airflow from a gas turbine engine or engines to multiple air cycle refrigeration systems in an aircraft cabin air cycle, air conditioning system (column 1 lines 28 to 33).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein when the pressure within the flow control duct downstream of the valve disk is greater than the regulation pressure set point, the second valve is open in view of the further teachings of Goodman for regulating compressor bleed airflow from a gas turbine engine or engines to multiple air cycle refrigeration systems in an aircraft cabin air cycle, air conditioning system.
Regarding claim 7, as applied to claim 4, the combined teachings teach the invention as described above and further teach wherein the lever (Kesner: 202 or 132) has a preload (Kesner: column 7 lines 24 to 35), and the preload of the lever (Kesner: 202) is equal to the regulation pressure set point (Kesner: column 7 lines 24 to 35: each spring 204, 206 may be selected to have a desired spring constant, preload, and/or stroking rate capacity; column 8 lines 18 to 36: A second flow channel 258, which provides fluid communication between the relief outlet 220 and the fourth line 138 (FIG. 1), may also be formed in the first gas connection plate 250. Accordingly, when pressure from the air within the diaphragm assembly chamber 254 exerts a sufficient force against the first flexible diaphragm 234, the force is transferred to the lever plate 202. If the force exceeds a spring constant of the first spring 204, the lever plate 202 unseats and the air may then flow through the second flow channel 258 to the fourth line 138).
Regarding claim 8, as applied to claim 7, the combined teachings teach the invention as described above and further teach wherein a biasing member (Kesner: 204) is connected to the lever (Kesner: 202, Figure 2), and a biasing force of the biasing member is equal to the preload (Kesner: column 8 lines 18 to 36: A second flow channel 258, which provides fluid communication between the relief outlet 220 and the fourth line 138 (FIG. 1), may also be formed in the first gas connection plate 250. Accordingly, when pressure from the air within the diaphragm assembly chamber 254 exerts a sufficient force against the first flexible diaphragm 234, the force is transferred to the lever plate 202. If the force exceeds a spring constant of the first spring 204, the lever plate 202 unseats and the air may then flow through the second flow channel 258 to the fourth line 138).
Claims 11 to 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US Patent No. 4735056) in view of Denike (US Patent No. 7264017).
Regarding claim 11, Goodman teaches an aircraft (column 1 lines 28 to 33 teaches a system for an aircraft) comprising: an environmental control system for conditioning air (20, column 2 lines 21 to 26): a bleed air system for providing a flow of air (bleed airflow from a gas turbine engine) to the environmental control system (to multiple air cycle refrigeration systems in an aircraft cabin air cycle) and an airflow control system (Figure 2 controls pressure) arranged between the bleed air system and the environmental control system (column 1 lines 28 to 33: Accordingly, it is among the principal objects of the present invention to provide an improved controller for regulating compressor bleed airflow from a gas turbine engine or engines to multiple air cycle refrigeration systems in an aircraft cabin air cycle, air conditioning system), the airflow control system (Figure 2 controls pressure) including a pneumatic controller (75).
However, Goodman does not expressly teach and a digital controller wherein the pneumatic controller and the digital controller are independently operable to regulate a pressure of the flow of air provided to the environmental control system.
Denike teaches and a digital controller (column 4 line 47 to 58: More specifically, the electromechanical actuator 206 is adapted to receive valve position command signals that are representative of a commanded valve position from, for example, a non-illustrated controller), wherein the pneumatic controller (208, pneumatic actuator) and the digital controller (non-illustrated controller that controls 206) are independently operable to regulate a pressure of the flow of air provided to the environmental control system (column 8 line 64 to column 9 line 6: The regulator valve described herein includes dual actuators that operate according to different principles to position a valve element to either an open or a closed position. One of the actuators implements a pressure relief function that will move the valve to the open position, to thereby relieve fluid pressure, regardless of whether the other actuator is being commanded to move the valve to the closed position. The regulator valve is configured similar to current valves used in many environmental control systems, and may thus be readily installed into existing systems) to provide a dual-actuator valve for an environmental control system that functions to maintain the structural integrity of the system distribution ducts in the unlikely event of an unexpected airflow rate increase (column 2 lines 6 to 10).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the system of Goodman to include and a digital controller wherein the pneumatic controller and the digital controller are independently operable to regulate a pressure of the flow of air provided to the environmental control system in view of the teachings of Denike to provide a dual-actuator valve for an environmental control system that functions to maintain the structural integrity of the system distribution ducts in the unlikely event of an unexpected airflow rate increase.
Regarding claim 12, as applied to claim 11, the combined teachings teach the invention as described above but do not expressly teach wherein the pneumatic controller is operable to maintain the pressure of the flow of air at or below a regulation pressure set point.
Denike further teaches wherein the pneumatic controller (208) is operable to maintain the pressure of the flow of air at or below a regulation pressure set point (column 7 lines 34 to 45: During system operation, the regulator valve 114 is operated either electrically, via the electromechanical actuator 206, or pneumatically, via the pneumatic actuator 208. In addition, as was previously noted, the regulator valve 114 can, if so desired, be operated manually. In most instances, the regulator valve 114 is operated electrically via the electromechanical actuator 206 responding to valve position command signals supplied from, for example, a non-illustrated control circuit. The regulator valve 114 is operated pneumatically via the pneumatic actuator 208 if pressure upstream of the valve element 204 reaches the predetermined relief pressure) to thereby relieve fluid pressure, regardless of whether the other actuator is being commanded to move the valve to the closed position (column 8 line 64 to column 9 line 11).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the pneumatic controller is operable to maintain the pressure of the flow of air at or below a regulation pressure set point in view of the further teachings of Denike to thereby relieve fluid pressure, regardless of whether the other actuator is being commanded to move the valve to the closed position.
Regarding claim 13, as applied to claim 12, the combined teachings the invention as described above but do not expressly teach wherein the digital controller is operable to adjust the pressure of the flow of air to equal a digital set point, the digital set point being less than the regulation pressure set point.
Denike further teaches wherein the digital controller (non-illustrated controller that controls 206) is operable to adjust the pressure of the flow of air to equal a digital set point (column 4 lines 47 to 58: The electromechanical actuator 206 is coupled to receive valve position command signals and, in response to the command signals, rotates in either a valve open or a valve close direction. More specifically, the electromechanical actuator 206 is adapted to receive valve position command signals that are representative of a commanded valve position from, for example, a non-illustrated controller. The electromechanical actuator 206, in response to the valve position command signals, rotates in either the valve open or valve close direction to either move the valve element 204, or allow the valve element 204 to be moved, to the commanded valve position; column 7 line 34 to column 8 line 20: During system operation, the regulator valve 114 is operated either electrically, via the electromechanical actuator 206, or pneumatically, via the pneumatic actuator 208. In addition, as was previously noted, the regulator valve 114 can, if so desired, be operated manually. In most instances, the regulator valve 114 is operated electrically via the electromechanical actuator 206 responding to valve position command signals supplied from, for example, a non-illustrated control circuit), the digital set point being less than the regulation pressure set point (column 7 lines 42 to 45: The regulator valve 114 is operated pneumatically via the pneumatic actuator 208 if pressure upstream of the valve element 204 reaches the predetermined relief pressure) to provide a dual-actuator valve for an environmental control system that functions to maintain the structural integrity of the system distribution ducts in the unlikely event of an unexpected airflow rate increase (column 2 lines 6 to 10).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combine teachings to include wherein the digital controller is operable to adjust the pressure of the flow of air to equal a digital set point, the digital set point being less than the regulation pressure set point in view of the further teachings of Denike to provide a dual-actuator valve for an environmental control system that functions to maintain the structural integrity of the system distribution ducts in the unlikely event of an unexpected airflow rate increase.
Claims 14, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denike (US Patent No. 7264017) in view of Horner (US Publication No. 20060019594).
Regarding claim 14, Denike teaches a method of regulating a pressure of a flow of air (abstract; 114 regulating valve; column 7 lines 19 to 52) comprising: providing a portion of the flow of air to a pneumatic controller (Figure 2, 275 to 208; column 6 lines 13 to 24: Turning now to a description of the pneumatic actuator 208, it is seen that this device includes a housing 262, a diaphragm 264, an actuator shaft 266, and a bias spring 268. The housing 262 is coupled to the valve body 202 and includes an inner volume 272, and two ports--a pressure sensing port 274 and a reference pressure port 276. In the depicted embodiment, the pressure sensing port 274 is in fluid communication with the flow passage 212 upstream of the valve element 204 via, for example, a conduit 275, and the reference pressure port 276 is in fluid communication with the ambient environment 278 surrounding the housing 262); determining if the pressure of the portion of the flow of air exceeds a regulation pressure set point of the pneumatic controller (column 7 lines 42 to 45: The regulator valve 114 is operated pneumatically via the pneumatic actuator 208 if pressure upstream of the valve element 204 reaches the predetermined relief pressure);
However, Denike does not expressly teach comparing a parameter of the portion of the flow of air to a digital set point when the pressure of the portion of the flow of air is below the regulation pressure set point; and adjusting a position of a valve controlling the flow of air in response to the comparison of the parameter and the digital set point.
Horner teaches comparing a parameter of the portion of the flow of air to a digital set point (paragraph 0067: The second method of differential pressure limiting is employed if, for some reason, the first method does not correct the condition, or if the system 100 is implemented with only a single control unit 102. In either case, as was previously noted, the secondary controller 112 in the control unit 102 includes the differential pressure sensor 502-P2 that senses cabin-to-atmosphere differential pressure directly, and supplies a differential pressure signal representative thereof to the control circuit 504-2. If the control circuit 504-2 in the secondary controller 112 determines that the differential pressure sensor (either positive or negative) exceeds a predetermined magnitude, it supplies a signal to the primary controller 110 to disable its control, and supplies actuation control signals to the secondary control controller valve control circuit 116 that will cause the outflow valve 104 to open and thereby reduce the differential pressure magnitude) when the pressure of the portion of the flow of air is below the regulation pressure set point (paragraph 0066: The control units 102 implement the positive and negative differential pressure limit functions using one of two methods. The first method is employed if the system 100 is implemented using two independent control units 102-1, 102-2, as shown in FIG. 1. With this implementation, if a fault occurs in the primary controller 110 of the active control unit 102-1 (102-2) that results in either a positive or a negative differential pressure limit being reached, the inactive control unit 102-2 (102-1) will become active to take control and limit the positive or negative pressure. When the previously inactive control unit 102-2 (102-1) is activated, the previously active control unit 102-1 (102-2) is inactivated), and adjusting a position of a valve controlling the flow of air in response to the comparison of the parameter and the digital set point (paragraph 0067: The second method of differential pressure limiting is employed if, for some reason, the first method does not correct the condition, or if the system 100 is implemented with only a single control unit 102. In either case, as was previously noted, the secondary controller 112 in the control unit 102 includes the differential pressure sensor 502-P2 that senses cabin-to-atmosphere differential pressure directly, and supplies a differential pressure signal representative thereof to the control circuit 504-2. If the control circuit 504-2 in the secondary controller 112 determines that the differential pressure sensor (either positive or negative) exceeds a predetermined magnitude, it supplies a signal to the primary controller 110 to disable its control, and supplies actuation control signals to the secondary control controller valve control circuit 116 that will cause the outflow valve 104 to open and thereby reduce the differential pressure magnitude) to provide an improved cabin pressure control system valve that includes redundant and dissimilar pressure and differential pressure monitoring methods (paragraph 0002).
[AltContent: textbox (Horner: Figure 1)]
    PNG
    media_image5.png
    679
    492
    media_image5.png
    Greyscale
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the method of Denike to include comparing a parameter of the portion of the flow of air to a digital set point when the pressure of the portion of the flow of air is below the regulation pressure set point; and adjusting a position of a valve controlling the flow of air in response to the comparison of the parameter and the digital set point in view of the teachings of Horner to provide an improved cabin pressure control system valve that includes redundant and dissimilar pressure and differential pressure monitoring methods. 

In other words, Denike teaches most all of the claimed limitations. Although Denike also teaches that a valve that controls for pressure on an airplane responds to commands to open or close, Denike does not explicitly teach how commanded positions are determined.  Horner teaches more explicitly how and why one of ordinary skill in the art would want to compare a digital set-point to a regulation pressure set point to get to a commanded position, namely to control for pressure. 
Regarding claim 15, as applied to claim 14, the combined teachings teach the invention as described above but do not expressly teach further comprising adjusting a position of the valve controlling the flow of air in response to determining that the parameter of the portion of the flow of air exceeds the regulation pressure set point.
Horner further teaches further comprising adjusting a position of the valve controlling the flow of air in response to determining that the parameter of the portion of the flow of air exceeds the regulation pressure set point (paragraph 0067, see claim 14 of present Rejection) to provide an improved cabin pressure control system valve that includes redundant and dissimilar pressure and differential pressure monitoring methods (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising adjusting a position of the valve controlling the flow of air in response to determining that the parameter of the portion of the flow of air exceeds the regulation pressure set point in view of the further teachings of Horner to provide an improved cabin pressure control system valve that includes redundant and dissimilar pressure and differential pressure monitoring methods.
Regarding claim 17, as applied to claim 14, the combined teachings teach the invention as described above but do not expressly teach further comprising sensing the parameter of the portion of the flow of air and communicating the sensed parameter to a digital controller, wherein the digital controller is operable to compare the parameter to the digital set point.
Horner further teaches further comprising sensing the parameter of the portion of the flow of air and communicating the sensed parameter to a digital controller (112), wherein the digital controller is operable to compare the parameter to the digital set point (paragraph 0067, see claim 14 of present Rejection) to provide an improved cabin pressure control system valve that includes redundant and dissimilar pressure and differential pressure monitoring methods (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising sensing the parameter of the portion of the flow of air and communicating the sensed parameter to a digital controller, wherein the digital controller is operable to compare the parameter to the digital set point in view of the further teachings of Horner to provide an improved cabin pressure control system valve that includes redundant and dissimilar pressure and differential pressure monitoring methods.
Regarding claim 20, as applied to claim 14, the combined teachings teach the invention as described above but do not expressly teach wherein adjusting the position of a valve controlling the flow of air in response to the comparison of the parameter and the digital set point includes commanding movement of a torque motor, the torque motor being operably coupled to the valve.
Horner further teaches wherein adjusting the position of a valve controlling the flow of air in response to the comparison of the parameter and the digital set point (paragraph 0067; see claim 14 of present Rejection) includes commanding movement of a torque motor (134, 136), the torque motor being operably coupled to the valve (butterfly plate 204; paragraphs 0034 to 0039) to move the butterfly plate to the commanded position (paragraph 0039).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein adjusting the position of a valve controlling the flow of air in response to the comparison of the parameter and the digital set point includes commanding movement of a torque motor, the torque motor being operably coupled to the valve in view of the further teachings of Horner to move the butterfly plate to the commanded position.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denike (US Patent No. 7264017) in view of Horner (US Publication No. 20060019594) as applied to claim 15 in further view of Goodman (US Patent No. 4735056).
[AltContent: textbox (Goodman: Figure 2)]
    PNG
    media_image3.png
    653
    1017
    media_image3.png
    Greyscale
Regarding claim 16, the combined teachings teach the invention as described above but do not expressly teach wherein adjusting the position of the valve controlling the flow of air in response to determining that the parameter of the portion of the flow of air exceeds the regulation pressure set point includes rotating a lever of the pneumatic controller to open a second valve, the second valve being operably coupled to the valve.

Goodman teaches wherein adjusting the position of the valve controlling the flow of air (55) in response to determining that the parameter of the portion of the flow of air exceeds the regulation pressure set point (Figures 2 and 3; column 4 line 38 to column 5 line 35; column 3 line 57 to column 4 line 22: Pressure regulator 135 maintains a constant pressure within branch line 130 when vent aperture 155 is fully closed) includes rotating a lever (225) of the pneumatic controller (75) to open a second valve (125, vent aperature of 220 chamber, Figure 2), the second valve being operably coupled to the valve (Figure 2, 110, understood main servo conduit is also connected to actuator 65) for controlling flow in response to changes in ram air temperature as well as pressure regulating means in response to the number of operating air cycle systems (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein adjusting the position of the valve controlling the flow of air in response to determining that the parameter of the portion of the flow of air exceeds the regulation pressure set point includes rotating a lever of the pneumatic controller to open a second valve, the second valve being operably coupled to the valve in view of the teachings of Goodman for controlling flow in response to changes in ram air temperature as well as pressure regulating means in response to the number of operating air cycle systems.
Regarding claim 18, as applied to claim 16, the combined teachings teach the invention as described above and further teach wherein the parameter is pressure.
Horner further teaches wherein the parameter is pressure (paragraph 0067: the secondary controller 112 in the control unit 102 includes the differential pressure sensor 502-P2 that senses cabin-to-atmosphere differential pressure directly) to provide an improved cabin pressure control system valve that includes redundant and dissimilar pressure and differential pressure monitoring methods (paragraph 0002).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the parameter is pressure in view of the further teachings of Horner to provide an improved cabin pressure control system valve that includes redundant and dissimilar pressure and differential pressure monitoring methods.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denike (US Patent No. 7264017) in view of Horner (US Publication No. 20060019594) and Goodman (US Patent No. 4735056) as applied to claim 16 in further view of The Garrett Corporation (Foreign Patent GB 1048713 A).
Regarding claim 19, the combined teachings teach the invention as described above but do not expressly teach wherein the parameter is flow rate.
The Garrett Corporation teaches wherein the parameter is flow rate (page 3 lines 31 to 56) to obtain the necessary air supply for pressurization and conditioning from the regular compressor stages of the jet engines of the aircraft (page 1 lines 26 to 33).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the parameter is flow rate in view of the teachings of The Garrett Corporation to obtain the necessary air supply for pressurization and conditioning from the regular compressor stages of the jet engines of the aircraft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benson (US Patent No. 4779644) teaches an aircraft engine bleed air flow balancing technique.
Price (US Patent No. 2456215) teaches a pressure-regulating control mechanism.
Seidel (US Patent No. 4617958) teaches a control valve.
Wiggins (US Patent No. 7147430) teaches a pneumatic valve control using downstream pressure feedback and an air turbine starter incorporating the same.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762